Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 1 of 9

EXHIBIT “A”
‘
Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 2 of 9

cr. 3) oe = os ',

“4 AN ‘THE COURT OF COMMON PLEAS OF LACKAWANNA CoUNET,
PENNSYLVANIA

EDWARD J. PLISKO, JR.
1205 Springbrook Ave. ‘
Moosic, PA 18507 ©

Plaintiff CIVIL ACTION —- LAW

ae

VS.
UNITED STATES _ , — Q
DEPARTMENT OF EDUCATION 2019-CV- > (

50 United Nations Plaza
San Francisco, CA 94102

“aq ere apes
-and

UNIVERSITY OF THE SCIENCES

600 S. 43" Street yO WG A ces I rm
Philadelphia, PA 19104 Be ss 5
’ ma en
, : Asa ' op Jor
-and 5 oe 8 age . oe i Ss
: 2° =z.
Educational Credit Management Corporation ~ oie Sa tee Ze
PO Box 16408 oS > om
St. Paul, MN 55116 <5 5 Qe
Gi es
a- - =
-and = = ~<
AMERICAN EDUCATIONAL SERVICES
CORPORATION
Towne House, 660 Boas Street
Harrisburg, PA 17102
. Defendants
*

 

NOTICE TO DEFEND

é

a i

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after the Complaint and notice are ;
served, by entering a written appearance personally or by attorney and filing in writing with the ,

‘

Aone

%
Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 3 of 9

court your defenses or objections to the proceed without you and a judgment may be, entered -
against you by the Court without further notice for any money claimed in ithe Complaint or for any
other claim or relief requested by.the Plaintiff. You may lose money or property or other rights
important to you. - . : awn, troy tet gg At

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER OR CANNOT AFFORD ONE,-GO TO OUR TELEPHONE THE OFFICE
SET FORTH BELOW TO FIND OUT WHERE: YOU CAN GET LEGAL HELP,

ten . wo.

vor 7 4
4 i * r so ®

Northern Pennsylvania Legal Services, Inc. ., °» ‘Lawyer Referral Service

108 N. Washington Ave, 12" Floor - . Lackawanna County Bar Association
Scranton, PA 18503 338 N. Washington Ave.
570-342-0184: wee eg + °  Seranton, PA 18503

ee re _ + 570-969-9161:
rors yen eon @ 4) AVISO ,

LE HAN DEMANDADO A.USTED EN LA CORTE, SI DESEA DEFENDERSE CONTRA
LAS QUEJAS PERSESENTADA, ES ABSOLUTAMENTE NECESSARIO QUEUSTED ._,
RESPONDA DENTRO DE 20 DIAS DESPUES DE SER SERVIDO CON ESTA DEMANDA Y
AVISO. PARA DEFENDERSE ES NECESSARIO QUE USTED, O SU ABOGADO, REGISTRE
CON LA CORTE EN FORMA ESCRITA, EL PUNTO DE VISTA DE USTED Y CUALQUIER
OBJECCION CONTRA LAS QUEJAS EN ESTA DEMANDA. RECUERDE: SI USTED NO
RESPONDE A ESTA DEMANDA, SE PUEDE PROSEGUIR CON EL PROCESO SIN SU
PARTICPACION. ENTONCES, LA COUTE PUEDE, SIN NOTIFICARIO, DECIDIR A FAVOR
DEL DEMANDANTE Y REQUERIRA QUE USTED CUMPLA CO TODAS LAS PROVISIONES
DE ESTA DEMANDA. POR PRAZON DE ESA DECISION, ES POSSIBLE QUE USTED PUEDE
PERDER DINERO, PROPIEDAD U OTROS DERECHOS IMPORTANT ES.

LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATEMENTE. SE NO CONOCE A
UN ABOGADO, LLAME AL “LAWYER REFERENCE SERVICE” (SERVICIO DE
REFERENCIA DE ABOGADOS), 570-969-9161, |

"Northern Pennsylvania Legal Services, Inc. Lawyer Referral Service

108 N. Washington Ave, 12" Floor Lackawanna County Bar Association
Scranton, PA 18503 338 N. Washington Ave.

570-342-0184 Scranton, PA 1850 570-969-9161

 

here
crept
‘ . |
Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 4 of 9
I

T

IN THE COURT OF COMMON PLEAS OF LACKAWA
PENNSYLVANIA

EDWARD J. PLISKO, JR.
1205 Springbrook Ave. . 7.
Moosic, PA 18507 7

Plaintiff
VS.
- 220m Gols
UNITED STATES
DEPARTMENT. OF EDUCATION

50 United Nations Plaza
San Francisco, CA 94102

be
-and

UNIVERSITY OF THE SCIENCES
600 S. 434 Street sry

Philadelphia, PA 19104

a . ay

-and

"J ‘ oO

J

Educational Credit Management Corporation
PO Box 16408

St. Paul, MN 55116

-and

AMERICAN EDUCATIONAL SERVICES
CORPORATION

Towne House, 660 Boas Street
Harrisburg, PA 17102

Defendants

I
'

CIVIL ACTION - LAW

moc. S ad

ACTION FOR DECLATORY JUDGMENT.

ee ee

gayeoad
wuss

a WA9
ane 30%

AQIS
NY

gas itl

or av

|
NNA COUNTY,

v1
ya Ave

+14

00d WRNWAYS
K

alt

AND NOW comes Your Plaintiff, Edward J. Plisko, Jr., through counsel, Jonathan Olivetti, Esq.,
est out

Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 5 of 9

y é vee mw arr | "
and ace requests declaratory judgment pursuant to Pa.R. S . 1001, et seq. and: 42 Pa.C. S. §

7531 et Seq, andi in n support of of his claim avers as follows: .
- |
fave . y om

1, —_. Plaintiff Edward J, Plisko (“Edward”) is a competent adult individual residing at

1205 Springbrook Avenue, Moosic, PA 18507. 4. . | fy mec Oe

je 2 Defendant United States Department of Education (“DOE”) is a department of the
United States government responsible for, without limitation, the administration of grant and loan
applications for higher education student borrowers. , It has a business office located at 50 United

Nations Plaza, San Francisco,Ca 94107... | ety

3. Defendant University of the Sciences (“UoS”) is a. private university authorized to
participate in the federal student Joan program., It has a business address located at 600 S. 43"
Street, Philadelphia, PA 19104. Its financial aid office is located in wal Hall, Room 100.

4. Defendant Educational Credit Management Corporation (ECMC”) is a Minnesota
non-profit corporation engaged in the business of, without limitation, student loan collection. It
has a business address located at 111 Washington Avenue South, Suit 1400, Minneapolis, MN
55401.

5. Defendant American Educational Services (“AES”) is a Pennsylvania not for profit
corporation and, to the best of Plaintiff's knowledge, information and belief, a branch of subsidiary

of Pennsylvania Higher Educational Assistance Agency (CPHEAA”), which, without itt,

services and guarantees student loans for lending partners dwough the nation. It has a shi

a
Hipes, at PO Box 61047, Harrisburg, PA 17106.

SS ee ae ea tp

wuts

+ ae
Case 3:19-cy-01727-MEM Document 1-2 Filed 10/03/19 Page 6 of 9

6. DOE, ECMC, AES and UoS are named as sce pursuant to 42 Pa.C.S.
§7540, which requires that all persons who have a claim or any interest which would be affected
by the declaration (declaratory judgment) to be made parties to the vetting

a Edward is the father of Jessica Plisko (“Jessica”). | :

8. Sometime in or about 2006, Jessica applied for “vem to UoS for an
undergraduate secondary education.

9. On or about June 23, 2006, a Federal PLUS Loan Application and Master
Promissory Note (“Note”) was allegedly executed by Edward, purportedly to borrow federal funds
for a student loan for Jessica to attend the UoS. A redacted copy of said Note is attached hereto
as Exhibit “A” and is hereby incorporated by reference. |

10. | Edward denies he has ever seen said sa has ever signed said
Note/application, and that to the extent his name is signed on said Note, ‘that it is forged.

WHEREFORE, Plaintiff requests an Order declaring the signature contained on the Parent

Plus Note as forged, or otherwise not having been made by Edward J. Plisko, Jr.

Respectfully ited,

   

 

LT)

Jonathan Olivetti, ie ;

;
tt

Attorney for Plaintiff , '
1438 N. 7" St, Unit 2
Philadelphia, PA 19122

(570) 561-0644 |
jeo@olivettilawfirm.com

a
Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 7 of 9

EXHIBIT “A”

i
4

}
{
}
ft
t

Ae a Seat me

 

 

 
: - CONFIDERTEAP;Cv-01727-MEM ent.1-2 .Filed to/oaiap , Page.8 of 9
DOCUMENT FORM a a |

 

Case Records Public Access Policy of the Unified Judicial System of Pelnsyfvaia
204 Pa Code § 213.81

, www pacoutts us/public-records
Lindel, Sad

Edward J. Plisko, Jr. * 2019-CV-

 

 

 

(Party name as displayed in case caption) . . Docket/Case No.
Vs. , a: "8
United States Dept. of Education Common Pleas of Lackawanna Cty.
Court oo. Tee

 

(Party name as displayed in case caption)

This form is associated with the pleading titled Action for Declatory Jgmt. , dated hoe ,2019.

Pursuant to the Case Records Public Access Policy. of the Unified Judicial System of Pennsylvama, ‘the Confidential Document Form shall
accompany a filing where a confidential document is required by law, ordered by the court, or is otherwise necessary to effect the
disposition of a matter. This form shall be accessible to the public, however the documents attached shall not be publicly accessible,
except as ordered by a court. The documents attached will be available to the parties, counsel of record, the court, and the custodian.
Please only attach documents necessary for the purposes of this case, Complete the entire fotm|and ‘check all that apply. This form and
any additional pages must be served on all unrepresented parties and counsel of record,’ ' an

Paragraph, page, etc. where the confidential

 

 

 

 

 

 

 

 

 

 

Type of C 1D
efi Confidendel Decne document is referenced in the filing:
[x] Financial Source Documents He.
[_] Tax Returns and schedules

W-2 forms ahd schedules including 1099 forms or similar documents -- .*

Wage stubs, earning statements, or other similar documents _

Credit card statements ; ' net fp :

Financial institution statements (e.g., investment/bank statements) : Paracranh9

: — se—Paracraniy9 __|
Check registers ; Tice SS oy
c arn. 2

 

 

[| Checks or equivalent

 

 

 

 

 

THAIS Seuo
BB
d
po
Ur

 

 

 

 

 

 

 

Loan application documents
| LI Minors’ educational records __ | wn >
| | Medical/Psycholdgical records | oF Zo
Children and Youth Services’ records c So
| _] Marital Property Inventory and Pre-Trial Statement as provided in Pa.R.C.P. No. 1920.33 aS Pp om
Income and Expense Statement as provided in Pa.R.C.P. No. 1910.27(c) <5 = of __|
| L]Agreements between the parties as used in 23 Pa.C.S_§3105 ap ~~ S-<
or 3
=z oO =

 

  

I certify that } Img complies with the provisions of the Case Records Public Access Policy of the Unified
stem of Pennsylvania that require filing confidential information and documents differently than non-

dation and documents

“ :

 

   
 

 

 

 

 

 

 

 

cH S og2020 |
Signature of / Date ,
Name: Jonathan Olivetti, Esq. Attorney Number: (if — 206603 _
Address: 1438 N 7th St Suite 2 Telephone: (570) 5610644 . __
Philadelphia PA 19122 Email: jeo@olivettilawfirm.com

Rev 7/9018
Case 3:19-cv-01727-MEM Document 1-2 Filed 10/03/19 Page 9 of 9

|
VERIFICATION |
|

I verify that the facts set forth in this pleading are true and correct to the best of

my knowledge, information and belief. I understand that false statements contained in a

 

pleading are considered to be unsworn falsifications to authorities and are subject to the
penalties for that crime set forth in 18 Pa.C.S. §4904, Pennsylvania Crimes Code.

sn Sal Lhe $.

Bdward J, Pliskh Ir.

 

Ae

a Pn oe * 8

ee eee
